           Case 1:21-cv-00160-CM Document 4 Filed 01/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TERRELL BERFET,

                              Plaintiff,                             21-CV-0160 (CM)
                     -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                             OR IFP APPLICATION
NEW YORK,

                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $402.00 in fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a signed in forma pauperis

(IFP) application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted an IFP application, but he did not answer most of the questions on the

form. Plaintiff’s application therefore does not establish that he is unable to pay the filing fees.

Accordingly, within thirty days of the date of this order, Plaintiff must either pay the $402.00 in

fees or submit an amended IFP application. If Plaintiff submits the amended IFP application, it

should be labeled with docket number 21-CV-0160 (CM) and address the deficiencies described

above by providing facts to establish that he is unable to pay the filing fees. If the Court grants

the amended IFP application, Plaintiff will be permitted to proceed without prepayment of fees.

See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to transmit a copy of this order to Plaintiff and note service

on the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to
            Case 1:21-cv-00160-CM Document 4 Filed 01/12/21 Page 2 of 2




comply with this order within the time allowed, the action will be dismissed without prejudice to

Plaintiff’s refiling it.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     January 12, 2021
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
